DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on August 17, 2021.  Claims 2-7 have been amended.  Claim 1 has been cancelled. Claims 8-13 have been added.  Claims 2-13 are pending in the application.

Response to Amendment
	Rejections under 35 USC § 112 of Claims 4 and 6 have been withdrawn in view of applicant’s amendments. 
	Rejections under 35 USC § 103 of Claims 1, 3 and 6-7 have been withdrawn in view of applicant’s amendments. 
	
Allowable Subject Matter
Claims 2-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to Claim 2
a housing (#13) in which an inlet (#13d) and an outlet (#10) are opened (see figure 2 and paragraphs [0017]-[0018]); 
an air passage that connects the inlet (#13d) and the outlet (#10) (see figures 3-4, and paragraph [0018]); 
the air blower (#44) that is disposed in the air passage (see figures 3-4 and paragraph [0019]); 
a filter (#42) that is disposed so as to face the inlet (#13d) (see figures 4-5 and paragraphs [0024]-[0025]); and 
an operation panel (#16) that has a plurality of touch keys (#17a) and a plurality of light sources (L3) which correspond to the respective touch keys (see figures 8-9, and paragraphs [0045]-[0046] and [0068]-[0074]).
The differences between Hiruta and the instant invention is that Hiruta fails to disclose: (1) a human body detection unit that detects presence/absence of a person is provided in the housing, (2) a light source of a predetermined touch key of a first group is turned off when a person is not detected by the human body detection unit, and is turned on or blinks when a person is detected by the human body detection unit, (3) a communication unit, wherein the communication unit performs wireless communication, wherein a light source of a touch key of a second group that is different from the first group is always turned on, and the touch key of the second group includes a communication key by which whether or not communication by the communication unit is allowed is instructed.
Yumiba, D. (JP2009192132A)-which is considered the second closest prior art of record, discloses an air conditioner system provided with a human body detection sensor 
The difference between Yumiba and the instant invention is that Yumiba fails to disclose: wherein a light source of a touch key of a second group that is different from the first group is always turned on, and the touch key of the second group includes a communication key by which whether or not communication by the communication unit is allowed is instructed. 
Koseto et al. (JP2015090251A)-which is considered the third closest prior art of record, discloses an air purifier having an operation panel (#2) on the air purifier.  The air purifier (#50) comprises a housing having an inlet and outlet, a fan, a filter, a control unit and an operation panel comprising a plurality of switches (#3, #4, #5), i.e. touch keys, wherein switch (#3) and switch (#4) are always displayed, i.e. light source is turned on, and a switch (#5), is displayed when a specific operation is performed.  Switch (#3) switches between a standby state (off) and an operating state (on) of the purifier (#50) (see paragraphs [0016]-[0017]).  
The differences between Koseto and the instant invention is that Koseto fails to disclose: (1) a human body detection unit that detects presence/absence of a person is 
In regards to Claim 4, Hiruta, Y. (JP2016050687A)- which is considered the closest prior art of record, discloses an air purifier (#100) performing an air purifying operation by drive of an air blower, the air purifier comprising:
a housing (#13) in which an inlet (#13d) and an outlet (#10) are opened (see figure 2 and paragraphs [0017]-[0018]); 
an air passage that connects the inlet (#13d) and the outlet (#10) (see figures 3-4, and paragraph [0018]); 
the air blower (#44) that is disposed in the air passage (see figures 3-4 and paragraph [0019]); 
a filter (#42) that is disposed so as to face the inlet (#13d) (see figures 4-5 and paragraphs [0024]-[0025]); and 
an operation panel (#16) that has a plurality of touch keys (#17a) and a plurality of light sources (L3) which correspond to the respective touch keys (see figures 8-9, and paragraphs [0045]-[0046] and [0068]-[0074]).
The differences between Hiruta and the instant invention is that Hiruta fails to disclose: (1) a human body detection unit that detects presence/absence of a person is provided in the housing, (2) a light source of a predetermined touch key of a first group is turned off when a person is not detected by the human body detection unit, and is turned 
Yumiba, D. (JP2009192132A)-which is considered the second closest prior art of record, discloses an air conditioner system provided with a human body detection sensor and control means for detecting whether or not a person is in a room, and a display unit for displaying the operating state of the air conditioner.  When it is determined by the human body detection control means that there are no people in the room while the air conditioner is operating, the display unit and lighting display unit can be turned off even when the air conditioner is operating, and when it is determined by the human body detection control means that there is a person in the room, the lighting is turned on again to display the operating state of the air conditioner, thereby saving energy and also extending the life of the display device (see paragraphs [0006] and [0009]).
The difference between Yumiba and the instant invention is that Yumiba fails to disclose: a light mount of the light source is increased when the touch key of the light source which is turned on is operated.  
In regards to Claim 5, Hiruta, Y. (JP2016050687A)- which is considered the closest prior art of record, discloses an air purifier (#100) performing an air purifying operation by drive of an air blower, the air purifier comprising:
a housing (#13) in which an inlet (#13d) and an outlet (#10) are opened (see figure 2 and paragraphs [0017]-[0018]); 
an air passage that connects the inlet (#13d) and the outlet (#10) (see figures 3-4, and paragraph [0018]); 
the air blower (#44) that is disposed in the air passage (see figures 3-4 and paragraph [0019]); 
a filter (#42) that is disposed so as to face the inlet (#13d) (see figures 4-5 and paragraphs [0024]-[0025]); and 
an operation panel (#16) that has a plurality of touch keys (#17a) and a plurality of light sources (L3) which correspond to the respective touch keys (see figures 8-9, and paragraphs [0045]-[0046] and [0068]-[0074]).
The differences between Hiruta and the instant invention is that Hiruta fails to disclose: (1) a human body detection unit that detects presence/absence of a person is provided in the housing, (2) a light source of a predetermined touch key of a first group is turned off when a person is not detected by the human body detection unit, and is turned on or blinks when a person is detected by the human body detection unit, and (3) the predetermined touch key is assigned a function for long press, which is different from that of short press, and the light source is caused to blink at a time of the long press.
Yumiba, D. (JP2009192132A)-which is considered the second closest prior art of record, discloses an air conditioner system provided with a human body detection sensor and control means for detecting whether or not a person is in a room, and a display unit for displaying the operating state of the air conditioner.  When it is determined by the human body detection control means that there are no people in the room while the air conditioner is operating, the display unit and lighting display unit can be turned off even when the air conditioner is operating, and when it is determined by the human body detection control means that there is a person in the room, the lighting is turned on again 
The difference between Yumiba and the instant invention is that Yumiba fails to disclose: wherein the predetermined touch key is assigned a function for long press, which is different from that of short press, and the light source is caused to blink at a time of the long press.
Applicant discloses on paragraph [0073] of instant specification that: “The touch key 301 is a communication key by which whether or not communication by the communication unit 109 is allowed is instructed.  By pressing the touch key 301 long for three seconds or more, it is possible to switch whether or not to allow the communication. Moreover, when the communication unit 109 is in a state where the communication is allowed, a "connect lamp" (not illustrated) in the display unit 17 is turned on. When the communication unit 109 is in a state where the communication is not allowed, the "connect lamp" is turned off.”
Applicant discloses on paragraphs [0095]-[0096] of instant specification that: “…when the user operates a touch key, which is lit up, among the touch keys 30b to 301, a light amount of the LED 34 is increased. Thus, the user is able to recognize that an operation of the predetermined touch key among the touch keys 30b to 301 is executed, so that convenience is improved.  In addition, each of the touch keys 30f to 30i and the touch key 30k is assigned a function for long press, which is different from that for short press. When any of the touch keys 30f to 30i and the touch key 30k is pressed long for three seconds or more, a corresponding LED 34 blinks. Therefore, the user is able to recognize that a long press operation is executed, so that convenience is improved.”

	There is no reason, motivation or suggestion in Hiruta or Yumiba, alone or in combination, which would motivate one of ordinary skill in the art to have an air purifier with the above configurations, as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759